Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/07/2022 has been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (2010/0300862) “Tamura” in view of Hotelling et al. (2013/0300953) “Hotelling”, and further in view of Kim (2013/0141320).

As of claim 1, Tamura teaches
A display device including a touch panel function ([0135], Fig.15C), the display device comprising: 
a pixel (Figs.3A. 3B);
a signal line (302 figs.5A, 5B);
a sensor circuit (250 Fig.4, [0075]);

5a touch sensor ([0049] teaches MEMS used as a touch sensor) including a  pair of electrodes ([0057], 110, 115 Fig.1A, 421, 422 Fig.15C).

Tamura fails to specifically teach 
a driver circuit;
wherein an electrode of a light-emitting element in the pixel is configure to be one of the pair of electrodes for the touch sensor.

However, Hotelling teaches
a driver circuit ([0074], 234 Fig.2, [0105] teaches gate drivers);
wherein an electrode of a light-emitting element in the pixel is configure to be one of the pair of electrodes for the touch sensor ([0023] teaches in some embodiments some electrodes may also be configured to operate as circuit elements of the touch sensing circuitry, see “the multi-function circuit elements can be, for example, capacitors in display pixels of an LCD that can be configured to operate as storage capacitors/electrodes, common electrodes, conductive wires/pathways, etc., of the display circuitry in the display system, and that may also be configured to operate as circuit elements of the touch sensing circuitry”).  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Tamura’s apparatus with the teaching of Hotelling as shown above, so a display with integrated touch sensing capability may be manufactured using fewer parts and/or processing steps, and the display itself may be thinner, brighter, and require less power (see [0023]).

Tamura as modified by Hotelling fails to specifically teach wherein said
a switching circuit including a demultiplexer;
wherein the demultiplexer is configured to electrically connect the driver circuit to the signal line or electrically connect the sensor circuit to the signal line.

However, Kim teaches wherein said
a switching circuit including a demultiplexer (claim 1 teaches sampling switching circuit comprising k (DEMUX) switches connected to one of the plurality of output channels of the data driving circuit);
wherein the demultiplexer is configured to electrically connect the driver circuit to the signal line or electrically connect the sensor circuit to the signal line (claim1 teaches that the DEMUX is electrically connected data driving circuit, see “sampling switching circuit comprising k (DEMUX) switches connected to one of the plurality of output channels of the data driving circuit”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Tamura as modified by Hotelling’s apparatus with the teaching of Kim shown above, so time-divide the data voltage by performing a switching operation of the DEMUX switches (see claim 1).


As of claim 2, Tamura teaches 
10wherein the light-emitting element is provided over a substrate ([0056], 100 Fig.1A teaches the light-emitting element is provided over a substrate 100, claim 1 teaches a light-emitting element over the first substrate), and wherein the light-emitting element emits light toward the substrate ([0156] teaches an EL layer 425 Fig.15C, thus the light emitted from 425 would be toward a substrate 427 Fig. 16; also as the light emitting element is between substrates 100 and 121 Fig.1A, the light emitted from a light-emitting element,  EL layer 118, would be in the direction toward substrate 121 and/or substrate 100 (see [0061])).  


As of claim 3, Tamura teaches
a display device including a touch panel function ([0135], Fig.15C), the display device comprising: 
a pixel (Figs.3A. 3B);
a signal line (302 figs.5A, 5B);
a sensor circuit (250 Fig.4, [0075]);
5a touch sensor ([0049] teaches MEMS used as a touch sensor) including a  pair of electrodes ([0057], 110, 115 Fig.1A, 421, 422 Fig.15C).

Tamura fails to specifically teach 
a driver circuit;
wherein an electrode of a light-emitting element in the pixel is configure to be one of the pair of electrodes for the touch sensor;
wherein a conductive layer electrically connected to a source or a drain of a transistor in the pixel is configured to be the other of the pair of electrodes for the touch 20sensor.

However, Hotelling teaches
a driver circuit ([0074], 234 Fig.2, [0105] teaches gate drivers);
wherein an electrode of a light-emitting element in the pixel is configure to be one of the pair of electrodes for the touch sensor  ([0023] teaches in some embodiments some electrodes may also be configured to operate as circuit elements of the touch sensing circuitry, see “the multi-function circuit elements can be, for example, capacitors in display pixels of an LCD that can be configured to operate as storage capacitors/electrodes, common electrodes, conductive wires/pathways, etc., of the display circuitry in the display system, and that may also be configured to operate as circuit elements of the touch sensing circuitry”);
wherein a conductive layer (108, 109 Fig.1A, [0056]) electrically connected to a source or a drain of a transistor (102 Fig.1A, [0056])  in the pixel  is configured to be the other of the pair of electrodes for the touch 20sensor ([0023] teaches in some embodiments some electrodes may also be configured to operate as circuit elements of the touch sensing circuitry, see “the multi-function circuit elements can be, for example, capacitors in display pixels of an LCD that can be configured to operate as storage capacitors/electrodes, common electrodes, conductive wires/pathways, etc., of the display circuitry in the display system, and that may also be configured to operate as circuit elements of the touch sensing circuitry”).  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Tamura’s apparatus with the teaching of Hotelling as shown above, so a display with integrated touch sensing capability may be manufactured using fewer parts and/or processing steps, and the display itself may be thinner, brighter, and require less power (see [0023]).

Tamura as modified by Hotelling fails to specifically teach wherein said
a switching circuit including a demultiplexer;
wherein the demultiplexer is configured to electrically connect the driver circuit to the signal line or electrically connect the sensor circuit to the signal line.

However, Kim teaches wherein said
a switching circuit including a demultiplexer (claim 1 teaches sampling switching circuit comprising k (DEMUX) switches connected to one of the plurality of output channels of the data driving circuit);
wherein the demultiplexer is configured to electrically connect the driver circuit to the signal line or electrically connect the sensor circuit to the signal line (claim1 teaches that the DEMUX is electrically connected data driving circuit, see “sampling switching circuit comprising k (DEMUX) switches connected to one of the plurality of output channels of the data driving circuit”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Tamura as modified by Hotelling’s apparatus with the teaching of Kim shown above, so time-divide the data voltage by performing a switching operation of the DEMUX switches (see claim 1).

As of claim 4, Tamura teaches 
10wherein the light-emitting element is provided over a substrate ([0056], 100 Fig.1A teaches the light-emitting element is provided over a substrate 100, claim 1 teaches a light-emitting element over the first substrate), and wherein the light-emitting element emits light toward the substrate ([0156] teaches an EL layer 425 Fig.15C, thus the light emitted from 425 would be toward a substrate 427 Fig. 16; also as the light emitting element is between substrates 100 and 121 Fig.1A, the light emitted from a light-emitting element,  EL layer 118, would be in the direction toward substrate 121 and/or substrate 100 (see [0061])).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628